Rao, Judge:
This is an appeal for reappraisement of certain periodicals, entitled “Man’s World,” which were entered at $0.08 per copy, net packed, and appraised at $0.28 per copy, net, packed, Canadian currency.
*595The case has been submitted for decision upon an oral stipulation of fact, entered into at the trial, to the following effect:
It is agreed that at the time of exportation of the involved periodicals, called “Man’s World,” such or similar periodicals were not freely offered for sale within the meaning of those words in Section 402 (c), (d) and (e) of the Tariff Act of 1930; and that cost of production represents the proper basis for the appraisement of said merchandise; that this merchandise should be appraised at Canadian dollars 19 cents per copy net packed, instead of as appraised, at 28 cents Canadian net packed, or as invoiced and entered at 8 cents net packed.
Upon the agreed facts, I find cost of production, as that value is defined in section 402 (f) of the Tariff Act of 1930 to be the proper basis for the determination of the value of the periodicals herein and that such value is $0.19 per copy, net packed, Canadian currency.
Judgment will be entered accordingly.